Name: 2001/65/EC: Commission Decision of 23 January 2001 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not yet covered by a specific decision (Text with EEA relevance) (notified under document number C(2001) 127)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  marketing;  agricultural policy;  cooperation policy
 Date Published: 2001-01-24

 Avis juridique important|32001D00652001/65/EC: Commission Decision of 23 January 2001 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not yet covered by a specific decision (Text with EEA relevance) (notified under document number C(2001) 127) Official Journal L 022 , 24/01/2001 P. 0038 - 0038Commission Decisionof 23 January 2001amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not yet covered by a specific decision(notified under document number C(2001) 127)(Text with EEA relevance)(2001/65/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as amended by Directive 97/79/EC(2), and in particular Article 9 thereof,Whereas:(1) Commission Decision 96/333/EC of 3 May 1996 establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not yet covered by a specific decision(3), as amended by Decision 98/740/EC(4), is applicable until 31 December 2000.(2) Commission Decision 97/20/EC(5), as amended by Decision 2001/38/EC(6), establishes the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods. Part II of that list contains the third countries which might be the subject of a provisional decision based on Council Decision 95/408/EC(7), as last amended by Decision 2001/4/EC(8).(3) Under Decision 95/408/EC, the list of countries is applicable until 31 December 2003. Therefore the date of validity of Decision 96/333/EC should be amended to bring it in line with the date of validity of the provisional list.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 96/333/EC "to 31 December 2000" is replaced by "to 31 December 2003".Article 2This Decision is addressed to the Member States.Done at Brussels, 23 January 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 127, 25.5.1996, p. 33.(4) OJ L 354, 30.12.1998, p. 65.(5) OJ L 6, 10.1.1997, p. 46.(6) OJ L 10, 13.1.2001, p. 66.(7) OJ L 243, 11.1.1995, p. 17.(8) OJ L 2, 5.1.2001, p. 21.